Case 2:18-cv-00346-JRG Document 58-1 Filed 05/01/19 Page 1 of 7 PageID #: 402



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

EVS CODEC TECHNOLOGIES, LLC and §
SAINT LAWRENCE COMMUNICATIONS, §
LLC,
                                §
          Plaintiffs,           §
                                                           Case No. 2:18-cv-00346-JRG
                                §
     v.                         §
                                §                          JURY TRIAL DEMANDED
HUAWEI DEVICE USA, INC., HUAWEI §
DEVICE (SHENZEN) CO., LTD., and
HUAWEI DEVICE (DONGGUAN) CO.,   §
LTD.                            §
                                §
          Defendants.           §


                          FIRST AMENDED DOCKET CONTROL ORDER

       In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

    Current Date               New Date                          Event Description

 May 4, 2020                                      *Jury Selection – 9:00 a.m. in Marshall, Texas
                                                  before Judge Rodney Gilstrap

 March 30, 2020                                   *Pretrial Conference – 9:00 a.m in Marshall,
                                                  Texas before Judge Rodney Gilstrap

 March 23, 2020                                   *Notify Deputy Clerk in Charge regarding the
                                                  date and time by which juror questionnaires
                                                  shall be presented to accompany by jury
                                                  summons if the Parties desire to avail
                                                  themselves the benefit of using juror
                                                  questionnaires1




       1
       The Parties are referred to the Court’s Standing Order Regarding Use of Juror
Questionnaires in Advance of Voir Dire.
Case 2:18-cv-00346-JRG Document 58-1 Filed 05/01/19 Page 2 of 7 PageID #: 403




    Current Date       New Date                      Event Description

 March 23, 2020                       *Notify Court of Agreements Reached During
                                      Meet and Confer

                                      The parties are ordered to meet and confer on
                                      any outstanding objections or motions in limine.
                                      The parties shall advise the Court of any
                                      agreements reached no later than 1:00 p.m. three
                                      (3) business days before the pretrial conference.

 March 23, 2020                       *File Joint Pretrial Order, Joint Proposed Jury
                                      Instructions, Joint Proposed Verdict Form,
                                      Responses to Motions in Limine, Updated
                                      Exhibit Lists, Updated Witness Lists, and
                                      Updated Deposition Designations

 March 16, 2020                       *File Notice of Request for Daily Transcript or
                                      Real Time Reporting.

                                      If a daily transcript or real time reporting of
                                      court proceedings is requested for trial, the party
                                      or parties making said request shall file a notice
                                      with the Court and e-mail the Court Reporter,
                                      Shelly                 Holmes,                   at
                                      shelly_holmes@txed.uscourts.gov.

 March 10, 2020                       File Motions in Limine

                                      The parties shall limit their motions in limine to
                                      issues that if improperly introduced at trial
                                      would be so prejudicial that the Court could not
                                      alleviate the prejudice by giving appropriate
                                      instructions to the jury.

 March 10, 2020                       Serve Objections         to   Rebuttal     Pretrial
                                      Disclosures

 February 25, 2020                    Serve Objections to Pretrial Disclosures; and
                                      Serve Rebuttal Pretrial Disclosures

 February 18, 2020                    Serve Pretrial Disclosures (Witness List,
                                      Deposition Designations, and Exhibit List) by
                                      the Party with the Burden of Proof




                                    -2-
Case 2:18-cv-00346-JRG Document 58-1 Filed 05/01/19 Page 3 of 7 PageID #: 404




    Current Date             New Date                         Event Description

 February 10, 2020                              *Response to Dispositive Motions (including
                                                Daubert Motions). Responses to dispositive
                                                motions that were filed prior to the dispositive
                                                motion deadline, including Daubert Motions,
                                                shall be due in accordance with Local Rule CV-
                                                7(e), not to exceed the deadline as set forth in
                                                this Docket Control Order.2 Motions for
                                                Summary Judgment shall comply with Local
                                                Rule CV-56.

 January 27, 2020                               *File Motions to Strike Expert Testimony
                                                (including Daubert Motions)

                                                No motion to strike expert testimony (including
                                                a Daubert motion) may be filed after this date
                                                without leave of the Court.

 January 27, 2020                               *File Dispositive Motions

                                                No dispositive motion may be filed after this
                                                date without leave of the Court.

                                                Motions shall comply with Local Rule CV-56
                                                and Local Rule CV-7.

                                                Motions to extend page limits will only be
                                                granted   in    exceptional   circumstances.
                                                Exceptional circumstances require more than
                                                agreement among the parties.

 January 27, 2020                               Deadline to Complete Expert Discovery

 January 14, 2020                               Serve Disclosures for Rebuttal Expert Witnesses

 December 17, 2019                              Deadline to Complete Fact Discovery and File
                                                Motions to Compel Discovery



       2
         The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to
Dispositive Motions, the deadline for Response to Dispositive Motions controls.


                                              -3-
Case 2:18-cv-00346-JRG Document 58-1 Filed 05/01/19 Page 4 of 7 PageID #: 405




    Current Date       New Date                     Event Description

 December 17, 2019                    Serve Disclosures for Expert Witnesses by the
                                      Party with the Burden of Proof

 December 6, 2019                     Deadline to Complete Mediation

                                      The parties are responsible for ensuring that a
                                      mediation report is filed no later than 5 days
                                      after the conclusion of mediation.

 November 21, 2019                    Comply with P.R. 3-7 (Opinion of Counsel
                                      Defenses)

 October 31, 2019                     *Claim Construction Hearing – 1:30 p.m. in
                                      Marshall, Texas before Judge Rodney Gilstrap

 October 17, 2019                     *Comply with P.R. 4-5(d) (Joint Claim
                                      Construction Chart)

 October 10, 2019                     *Comply with P.R. 4-5(c) (Reply Claim
                                      Construction Brief)

 October 3, 2019                      Comply with P.R. 4-5(b) (Responsive Claim
                                      Construction Brief)

 September 19, 2019                   Comply with P.R. 4-5(a) (Opening Claim
                                      Construction Brief) and Submit Technical
                                      Tutorials (if any)

                                      Good cause must be shown to submit technical
                                      tutorials after the deadline to comply with P.R.
                                      4-5(a).

 September 19, 2019                   Deadline to Substantially Complete Document
                                      Production and Exchange Privilege Logs

                                      Counsel are expected to make good faith efforts
                                      to produce all required documents as soon as
                                      they are available and not wait until the
                                      substantial completion deadline.

 September 5, 2019                    Comply with P.R. 4-4 (Deadline to Complete
                                      Claim Construction Discovery)

 August 29, 2019                      File Response to Amended Pleadings




                                    -4-
Case 2:18-cv-00346-JRG Document 58-1 Filed 05/01/19 Page 5 of 7 PageID #: 406




    Current Date       New Date                     Event Description

 August 15, 2019                      *File Amended Pleadings

                                      It is not necessary to seek leave of Court to
                                      amend pleadings prior to this deadline unless the
                                      amendment seeks to assert additional patents.

 August 8, 2019                       Comply with P.R. 4-3 (Joint Claim Construction
                                      Statement)

 July 18, 2019                        Comply with P.R. 4-2 (Exchange Preliminary
                                      Claim Constructions)

 June 27, 2019                        Comply with P.R. 4-1 (Exchange Proposed
                                      Claim Terms)

 May 14, 2019      May 28, 2019       Comply with P.R. 3-3 & 3-4 (Invalidity
                                      Contentions)

 April 8, 2019                        *File Proposed Protective Order and Comply
                                      with Paragraphs 1 & 3 of the Discovery Order
                                      (Initial and Additional Disclosures)

                                      The Proposed Protective Order shall be filed as
                                      a separate motion with the caption indicating
                                      whether or not the proposed order is opposed in
                                      any part.

 April 1, 2019                        *File Proposed Docket Control Order and
                                      Proposed Discovery Order

                                      The Proposed Docket Control Order and
                                      Proposed Discovery Order shall be filed as
                                      separate motions with the caption indicating
                                      whether or not the proposed order is opposed in
                                      any part.

 March 25, 2019                       Join Additional Parties

 March 21, 2019                       *File Notice of Mediator

 March 4, 2019                        Comply with P.R. 3-1 & 3-2 (Infringement
                                      Contentions)




                                    -5-
Case 2:18-cv-00346-JRG Document 58-1 Filed 05/01/19 Page 6 of 7 PageID #: 407



(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

       Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
Court will appoint a mediator. The parties should not file a list of mediators to be considered by
the Court.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) copies of the
completed briefing (opening motion, response, reply, and if applicable, surreply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive to
the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”



                                                -6-
Case 2:18-cv-00346-JRG Document 58-1 Filed 05/01/19 Page 7 of 7 PageID #: 408




                                    -7-
